Case 2:18-cv-02072-HRH Document 44-1 Filed 03/22/19 Page 1 of 4




          EXHIBIT 1
             Case 2:18-cv-02072-HRH Document 44-1 Filed 03/22/19 Page 2 of 4




                      CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

        This Confidential Settlement Agreement and Release (“Agreement”) is made and entered into this ___
day of March, 2019 (the “Effective Date”) by Wajid Kahn and Rudra Investment II, LLC dba Western Lodge
Motel (collectively the “Defendants”) and Kyle Gellien, an individual (the “Plaintiff”) (collectively the “Parties”).

                                               RECITALS

WHEREAS, the Plaintiff alleges that he was employed by Defendants as an onsite handyman between June –
September 2015 and was not fully compensated by Defendants.

WHEREAS, the Defendant vehemently deny that Plaintiff was employed by Defendants and further
deny that Plaintiff is entitled to any wages (the “Dispute”).

WHEREAS, the Plaintiff filed a lawsuit for back wages alleging violations of the FLSA and Arizona law
in the U.S. District Court of Arizona. The Defendants filed a Counter-claim against Plaintiff, Case No.
2:18-cv-02072, (the “Litigation”).

WHEREAS, the Parties reached a binding settlement during a settlement conference with Magistrate
John Z. Boyle as to all claims and desire now to formalize the confidential settlement in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties
covenant and agree as follows:

                                           TERMS AND RELEASES

1. Payment. ​The Defendants will mail a check payable to the order of “Guy Knoller Trust Account” in the sum
   of Six Thousand Seven Hundred Fifty Dollars ($6,750.00) as the full and final settlement for any and all
   damages, fees and costs arising from the Litigation within five (5) business days of approval by the Court of
   the Agreement. The Plaintiff will be issued a 1099.

2. Joint Motion for Approval of Agreement and Dismissal. Within three (3) business days of the receipt of
   the payment identified in Paragraph 1, Defendants’ counsel will draft and file a Joint Motion for Approval of
   Settlement Agreement and Dismissal.

3. Mutual Release. ​Subject only to the Defendants’ timely payment of the $6,750.00 identified in Paragraph 1,
   the Parties, on his/their own behalf, release, discharge and acquit the opposing Party/ies, and to the fullest
   extent applicable, each of their respective members, managers, spouses, heirs, related and affiliated entities,
   property managers, employees, agents, as well as all of their insurers, attorneys, accountants, professional
   employer organizations, legal successors and assigns (all of whom are referred to throughout this Agreement
   collectively as the “Released Parties”), from any and all charges, complaints, claims, causes of action, debts,
   demands, sums of money, controversies, agreements, allegations, promises, damages and liabilities of any

                                                          1

                                                                                                 6524045v1(66906.1)
                Case 2:18-cv-02072-HRH Document 44-1 Filed 03/22/19 Page 3 of 4




       kind or nature whatsoever, both at law and equity, known or unknown, suspected or unsuspected, anticipated
       or unanticipated.

   4. Confidentiality​. The terms of this Agreement are confidential and intended to remain confidential. Except
      as expressly permitted herein, the Parties agree not to disclose the terms of this Agreement to any person or
      entity not a party to this Agreement. The Parties shall maintain in strict confidence any and all information
      disclosed to them by each other and/or their counsel in the communications leading to this Agreement.
      However, nothing contained in this paragraph shall prohibit the Parties or their attorneys (i) from discussing
      the settlement agreement internally or (ii) disclosing either the existence or terms of this Agreement to a court
      of law in furtherance of the legal process or as otherwise required by law. Notwithstanding the foregoing, the
      Parties agree that if asked about directly, the Parties may state that they entered into a confidential agreement
      and that all disputes have been resolved.

   5. Non-disparagement. ​At no time following the execution of this Agreement shall the Plaintiff (i) make any
      statements, or take any other actions whatsoever, to disparage, defame, sully or compromise the goodwill,
      name, brand or reputation of the Defendants or any of his/its affiliates or (ii) commit any other action that
      could likely injure, hinder or interfere with the Defendants, the Defendants’ business relationships or its/his
      affiliates.

   6. No Admission of Liability. Each Party understands and acknowledges that this Agreement constitutes a
      compromise and settlement of any and all actual or potential disputed claims between them. No action taken
      by any Party hereto, either previously or in connection with this Agreement, shall be deemed or construed to
      be (a) an admission of the truth or falsity of any actual or potential claims or (b) an acknowledgment or
      admission by any Party of any fault or liability whatsoever to the any Released Party (including each of the
      Parties) or to any third party.

   7. Governing Law, Exclusive: Jurisdiction and Venue. This Agreement shall be governed by the laws of the
      State of Arizona, without regard for choice-of-law provisions. Each Party consents to personal, subject matter
      and all other jurisdictional requirements and venue exclusively within the State of Arizona.

   8. Counterparts, Electronic Signatures and Effective Date.​ This Agreement may be separately
      executed or electronically signed in separate counterparts and then exchanged by email/PDF,
      facsimile or delivery to the other Party or other Party(ies)’ legal counsel. The sets of exchanged
      counterparts shall each have the same force and effect as a fully-signed original counterpart and
      shall constitute an effective, binding agreement on the part of each of the Parties once the
      exchanged signed counterparts have each been so received by the respective legal counsel for the
      Parties.

DATED this _22__ day of March, 2019.




                                                            2

                                                                                                   6524045v1(66906.1)
          Case 2:18-cv-02072-HRH Document 44-1 Filed 03/22/19 Page 4 of 4




 GELLIEN                                     WAJID KHAN


__​Kyle Gellein​____________________         ___________________________



                                             RUDRA INVESTMENT II, LLC

                                             _______________________________
                                             By:____________________________
                                             Its: ____________________________




                                         3

                                                                           6524045v1(66906.1)
